Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statements (Form S-8 Nos. 333-150199, 333-158406, 333-164531, 333-172841 and 333-180073) pertaining to the Amended and Restated 2004 Equity Incentive Plan of Corcept Therapeutics Incorporated, Registration Statement (Form S-8 Nos. 333-183284, 333-187316, 333-194663, 333-202753, and 333-210076) pertaining to the 2012 Incentive Award Plan for Corcept Therapeutics Incorporated, and Registration Statements (Form S-3 Nos. 333-150204, 333-181672 and 333-194664) of Corcept Therapeutics Incorporated and in the related Prospectuses; of our reports dated March 6, 2017, with respect to the financial statementsof Corcept Therapeutics Incorporated and the effectiveness of internal control over financial reporting of Corcept Therapeutics Incorporated included in this Annual Report (Form 10-K) of Corcept Therapeutics Incorporated for the year ended December 31, 2016. /s/ Ernst & Young LLP Redwood City, California
